West, J.
(dissenting) : Laying aside the question of assumed risk and considering the matter of the defendant’s negligence only,- it would seem that the whistle could have been sounded (Hingeman v, Rail*451road, 199 Mo. 56, 94 S. W. 978), and the bell could have been kept ringing for the few seconds required to come down grade through the fog and steam, without impairment of service, and that such precaution, under the peculiar conditions shown, might well be deemed reasonable and of possible efficiency to have averted the disaster. I am not convinced that as a clear matter of law there was no evidence of negligence to go to the jury, and therefore dissent.